HANSEN, Presiding Judge,
dissenting:
I disagree with the majority. In applying the Sanders four-step test to the instant facts, the majority found, as a matter of law, that Plaintiffs injury did not arise out of Harris’ use of her car as contemplated by § 3636. However, in Sanders, the Supreme Court held the phrase “arising out of the ownership, maintenance or use of a motor vehicle,” in ordinary and comprehensive words, encompasses a broad spectrum of factual sequences which might result in injury covered by the liability insurance policy. Here, the facts establish Plaintiff could not have been abducted had it not been for the use of Plaintiffs auto. Plaintiffs auto, in *963which Harris kidnaped Plaintiff as Harris drove her out of town, was the dangerous instrument which started the chain of events leading to her injury. See Oklahoma Farm, Bureau Mutual Insurance Co. v. Mouse, 268 P.2d 886 (Okla.1954).
Moreover, I disagree with the majority’s finding, as a matter of law, that the auto was the mere situs of Plaintiffs injuries. There was certainly a causal connection between Harris’ use of the auto and Plaintiffs injury. More specifically, Harris’ transportation use of the auto was causally connected to Plaintiffs injury. Evidentiary material reveals Harris’ use of the auto in driving it, with Plaintiff confined to its rear floorboard, putting it in gear and pushing it down the embankment, and her use of the auto in seatbelting Plaintiff in the front seat to confine her while Harris poured gasoline on her and the auto is connected to Plaintiffs emotional distress and her physical burns. An uninsured motorist’s use is limited neither to the car’s driving operation nor to the lawfulness of the use. Willard v. Kelley, 808 P.2d 1124 (Okla.1990). Clearly, Harris’ transportation use of the auto could be found to be causally connected to Plaintiffs injury.
Evidentiary materials indicate a plan to injure or Mil Plaintiff in a manner that appeared to be an auto accident with consequential injury or death by fire. Harris’ acts are distinguished from the acts of the wrongdoers in Safeco, because those wrongdoers used that parked auto as a deadly “incinerator.” However, herein, the transportation use of the auto was the heart of Harris’ plan to roll the auto down the embankment where it would crash and bum. If the trier of fact finds these acts are related to the transportation use of the auto, they are not acts of independent significance so as to sever the causal connection between Harris’ use of the auto and Plaintiffs injury.
Finally, I disagree with the majority’s finding, as a matter of law, that Harris was not an operator of the auto during the commission of the wrongful acts. In Sanders, the Supreme Court held an “operator” to “include[s] any person who is engaged in activity related to the transportation nature of the veMele.” Also, the Court recognized the definition of “operator” in Webster’s Third New International Dictionary of the English Language Unabridged, 1963, at page 1581 wMch defines “operator” as “one that produces a physical effect or engages himself in the mechanical aspect of any process or activity.” Herein, when Harris drove the auto during the time in wMch Plaintiff was confined to the auto’s floorboard, she engaged herself in the mechanical aspect of driving. When Harris rolled the auto down the embankment, and when she ignited the auto and Plaintiff, she was producing a physical affect on the auto. Therefore, reasonable minds could certainly conclude Harris was the operator of the auto during the commission of the wrongful acts.
In Byus v. Mid-Century Ins. Co., 912 P.2d 845 (Okl.1996), the Supreme Court reversed summary judgment in favor of an insurance company on a claim on an uninsured motorist provision. It held that genuine issues of material fact precluded summary judgment in favor of either party, finding conflicting inferences could be made as to whether a drive-by shooting arose from the use of the auto, whether the shooting was an independent, supervening cause, and whether the insured’s death was caused by the “operator” of the auto. The Court found “[t]he issues in tMs case are all so intertwined the determination of one impacts the others. None of the issues are determinable as a matter of law.”
In Sanders the Court held, as a matter of law, that the first two elements necessary for a determination of liability for uninsured motorist coverage existed. However, whether Harris’ acts were of such independent significance so as to sever the causal link is a question of fact where reasonable minds could differ. The final question of whether Harris was an “operator” of an uninsured auto also should be left to the trier of fact.
The Court in Sanders made it clear liability of an insurer for such injuries turns on the particular and unique facts in each case. The Sanders Court found the wrongdoers were not “operators” when they set fire to the car. However, here, evidentiary material indicates Harris could be found by a trier of fact to have been engaged in activity relat-*964mg to the transportation use of the auto when she caused Plaintiffs injuries.
If under the evidence, reasonable people could reach different conclusions from the facts, summary judgment should not be granted. Temeron, Inc., v. Ferraro Energy Corp., 861 P.2d 319 (Okla.App.1993). “The issues in this case are all so intertwined the determination of one impacts the other.” The trial court erred in granting summary judgment in favor of Defendant. I would reverse and remand for trial.